DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a first action on the merits.  A preliminary amendment was filed on 23 August 2019 amending claims 3 and 6-12.  Claims 1-12 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09 October 2019 and 28 October 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 



Claim Objections
Claim 2 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 2, line 3 of the claim should recite “…the polypropylene adhesive further comprises 0.1 to 15 parts by weight…” to better refer to the amount of component (D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/125684A1.  U.S. Pub. 2018/0076421 (Ogihara) was relied upon as an English translation of WO ‘684.  Kimura (U.S. Pub. 2022/0195142), EP 1,887,026 B1, Kanzaki (U.S. Pub. 2006/0160941), the Prime Polypro Datasheet from http://www.primepolymer.co.jp/english/product/pp/primepolypro.html (accessed 29 July 2022), and the Tafmer XM datasheet from Mitusi Chemicals at https://jp.mitsuichemicals.com/en/special/tafmer/assets/pdf/propylenebased_wirecable_XM.pdf (accessed 29 July 2022) were relied upon as evidence.
Regarding claim 1, Ogihara discloses a packaging material for a power storage device such as a lithium ion battery.  See abstract and p. 1, [0003].  Laminate structures shown in FIGS. 1-3 include a metal foil layer 13 (see p. 5, [0048] and discussion at p. 6, [0069]) and adhesive layers 12 and 15 and sealant layer 16.  Sealant layer 16 provides heat sealing and thus reads on an adhesive layer, see p. 12, [0160].  The sealant layer includes (A) 60-95 wt. % of a propylene-ethylene random copolymer, (B) 5-40% by mass of polyolefin elastomer which includes 1-butene as a comonomer, see p. 12, [0162].  These will be discussed further below.
Component (A) of Ogihara is a propylene-ethylene random copolymer with an ethylene content in the range of 0.1 to 10 % by mass, most preferably 2-5% by mass, see p. 13, [0165].  This overlaps the amount of ethylene in copolymer (A) as required by requirement (2) as claimed.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The melting point of this random copolymer is in the range of 120-145°C, preferably 125-140°C, see p. 13, [0166].  This range overlaps the claimed melting point of polymer (A) as recited in requirement (2).  The amount of this copolymer is from 60-95 wt. % of the sealant layer, within the claimed 40-94 wt.% range as specified in requirement (1).  In the examples, Ogihara uses Prime Polypro manufactured by Prime Polymer Co. as component (A), and this copolymer has a melting point of 140 °C.  See p. 20, [0302].
Component (B) of Ogihara contains both a polyolefin elastomer (B-1) which is miscible with component (A) and a polyolefin elastomer (B-2) which is not miscible with component (A), see p. 13, [0173].  (B-1) is a propylene-1-butene random copolymer and thus does not include a structural unit derived from ethylene.  This reads on claimed butene-containing copolymer (B).  The melting point of elastomers (B) is required to be 150°C or less and is preferably 65-90°C, see p. 13, [0176].  This meets the limitations of requirement (3) as claimed.  In the examples, Ogihara uses a commercial propylene-1-butene random copolymer with a melting point of 85 °C as component (B-1), this material is called Tafmer XM manufactured by Mitsui Chemicals, see p. 20, [0303].
(B-2) is an ethylene-1-butene random copolymer, see p. 13, [0175].  This reads on ethylene-α-olefin copolymer (C) as claimed.  In the examples, Ogihara uses a commercial ethylene-1-butene random copolymer with a melting point of 75 °C as component (B-1), this material is called EXCELLEN, a very low density polyethylene manufactured by Sumitomo Chemicals, see p. 20, [0304].  Although Ogihara does not specify the amount of ethylene in this copolymer, Kimura is relied upon as evidence that EXCELLEN FX555 from Sumitomo Chemical has 76% ethylene and 24% butene by mass (see p. 14, [0190]), reading on requirement (4) as claimed.
Regarding claim 2, Ogihara teaches that the propylene-ethylene random copolymer (A) may be used in a combination of two or more, see p. 13, [0169], and that a suitable copolymer includes an acid-modified copolymer, see p. 13, [0168].  Thus the acid-modified copolymer may be included and considered as component (D) as claimed.  Although Ogihara does not specify the blending ratio between multiple propylene-ethylene random copolymers (A), it would have been obvious to have selected the claimed amount of acid-modified polyolefin as long as the total amount of propylene-ethylene random copolymers is within the disclosed range of 60-95 wt. %, see p. 12, [0162] and p. 13, [0170].
Regarding claim 6, In the examples, Ogihara uses Prime Polypro manufactured by Prime Polymer Co. as component (A).  Component (A) of Ogihara is a propylene-ethylene random copolymer with an ethylene content in the range of 0.1 to 10 % by mass, most preferably 2-5% by mass, see p. 13, [0165].  This overlaps the amount of α-olefin in copolymer (A) as claimed.  The Prime Polymer Prime Polypro datasheet indicates that the melt flow rate as measured at 230 °C using JIS K 7210 is 25 g/10 min for J-2021GRP and 33 g/10 min for J-3021GRP, see page 2 of the datasheet, top row of the table.  These values are within the 0.1 to 50 g/10 min range as specified in claim 6.  Although the datasheet provides melt flow rate values measured under Japanese standard JIS K 7210 rather than ASTM D 1238 as claimed, these standards are equivalent as they use the same temperature 230 °C and load of 2.16 kg as claimed.
Regarding claim 7, In the examples, Ogihara uses a commercial propylene-1-butene random copolymer with a melting point of 85 °C as component (B-1), this material is called Tafmer XM manufactured by Mitsui Chemicals, see p. 20, [0303].  EP ‘026 is relied upon as evidence to show that Tafmer XM-7070 and XM-7080 have a 1-butene content in the range of 15-50 mol. %, and preferably 15-30 mol. %.  See p. 5, [0034-0035].  The Tafmer datasheet is relied upon as evidence to show that Tafmer XM-7080 and XM-7080 each have a melt flow rate of 7.0 g/10 min as measured by ASTM D1238 at 23 °C and 2.16 kg, see pg. 2 of the datasheet.
Regarding claim 8, In the examples, Ogihara uses a commercial ethylene-1-butene random copolymer with a melting point of 75 °C as component (B-1), this material is called EXCELLEN, a very low density polyethylene manufactured by Sumitomo Chemicals, see p. 20, [0304].  Kanzaki is relied upon as evidence to teach that EXCELLEN FX CX5505 has a melt flow rate at 2.16 kgf load and 230 °C of 27.6 g/10 min, see p. 14, [0194].
Regarding claims 9 and 11, the limitation of claim 1 that the laminate is “for a battery” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  See MPEP § 2111.02.  In this case, Ogihara teaches using the packaging material for a lithium-ion battery, see p. 1, [0003] and [0007], and thus the laminate is also capable of use for other types of batteries including a fuel cell and a solar battery.
Regarding claim 10, Ogihara teaches using the packaging material for a lithium-ion battery, see p. 1, [0003] and [0007].
Regarding claim 12, Ogihara teaches that the metal foil layer is aluminum in the examples, see p. 19, [0288-0289].

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/125684A in further view of WO 2017/017136 A1 and the evidentiary references noted above.  U.S. Pub. 2018/0076421 (Ogihara) was relied upon as an English translation of WO ‘684.
	Regarding claims 3-4, Ogihara is relied upon as described above to teach an adhesive laminate for a battery meeting the limitation of claim 1.  Ogihara does not specify that copolymer (A) includes 10% by weight or more of a propylene-ethylene-∝-olefin as in claim 3, or a propylene-ethylene-butylene copolymer as in claim 4.
	However, WO ‘136 describes a polypropylene based hot-melt adhesive composition which includes at least one ∝-olefin comonomer, see abstract and p. 1, lines 4-7.  The copolymer includes a total comonomer content of 4.5 to 20 wt. % and has a melting temperature in the range of 120-160 °C, see p. 4, lines 3-12.  The particularly preferred copolymer consists of units derived from propylene, ethylene, and 1-butene, see p. 4, lines 15-27.
	Ogihara and WO ‘136 are analogous as they each disclose hot melt adhesive compositions formed primarily of propylene based copolymers having a similar low comonomer content of ∝-olefin and having a melting point within a similar range.
	It would have been obvious to have included at least 10 wt. % of the polypropylene-based copolymer hotmelt adhesive of WO ‘136 within copolymer (A) of Ogihara to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to do so as WO ’136 teaches that such an adhesive has a proper combination of heat resistance, flexibility and elasticity resulting in a hot-melt adhesive composition with improved performance, see p. 3, lines 28-30.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/125684A as applied above and further in view of Morikawa (U.S. Pat. 7,989,083).  U.S. Pub. 2018/0076421 (Ogihara) was relied upon as an English translation of WO ‘684.
Regarding claim 5, Ogihara is relied upon as described above to teach the limitations of claims 1 and 2.  Although Ogihara describes an acid-modified resin, the reference does not specify the amount of structural unit derived from the unsaturated carboxylic acid
Morikawa teaches an acid-modified polypropylene resin which is used for an adhesive, see abstract.  Claim 1 and col. 2, lines 14-27 notes that the grafted amount of organic acid component in the acid-modified isotactic polypropylene is from 1.0 to 20.0 wt. %.  Thus the amount of propylene units is from 80.0 to 99.0 wt. %.  This overlaps the limitation of from 0.01 to 5 parts by weight of a structural unit derived from an unsaturated carboxylic acid, and from 90 to 100 mol. % of a structural unit derived from propylene as specified in claim 5.
Ogihara and Morikawa are analogous because the references each describe acid-modified polyolefins used in adhesives.
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ an acid-modified polypropylene with the amount of acid and propylene content as taught in Morikawa as the acid-modified polyolefin of Ogihara in order to arrive at the claimed invention, as Morikawa teaches that the graft reaction of an acid to the polyprolylene is a competitive reaction between the graft reaction of an acid component and B-cleavage of the polypropylene molecular chain, see col 1, lines 33-38.

Prior Art of Record
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Takamura (U.S. Pub. 2015/0291859) teaches pressure-sensitive adhesive tapes for batteries which are suitable for lithium-ion batteries, fuel cells, solar cells, and other types of electrochemical devices, see p. 1, [0001].

Conclusion
	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday through Friday from 9:00am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759